Order entered March 28, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01285-CV

                             CREST INFINITI II, LP, Appellant

                                               V.

    TEXAS RV OUTLET AND KEB, INC. D/B/A TURN KEY RECOVERY, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Collin County, Texas
                           Trial Court Cause No. 1-860-2012

                                           ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Brown

       We DENY appellant’s March 7, 2014 motion for rehearing.

       On February 26, 2014, the Court dismissed this appeal because appellant had failed to

pay the required filing fee. On March 7, 2014, appellant paid the filing fee. Accordingly, on the

Court’s own motion, we WITHDRAW this Court’s opinion dated February 26, 2014 and

VACATE the judgment of that date. We REINSTATE this appeal.

       Appellee’s brief is due THIRTY DAYS from the date of this order.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE